    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

CALLAIS CAPITAL
MANAGEMENT, LLC                           *     CIVIL ACTION NO. 17-12039
                                          *
VERSUS                                    *     SECT. D     MAG. 5
                                          *
BRIAN WILHITE, ET AL.                     *     VITTER/NORTH
                                          *
******************************************************************************
DIMITRIOS BACHADAKIS’ MEMORANDUM IN SUPPORT OF RENEWED MOTION
               TO DISMISS PURSUANT TO FED. R. CIV. P 12(b)(2)

MAY IT PLEASE THE COURT:

         This memorandum is respectfully submitted on behalf of Dimitrios Bachadakis

(“Bachadakis”), in support of his renewed Fed. R. Civ. P. 12(b)(2) motion to dismiss the claims

against him in the First Amended Complaint (“FAC”) of Callais Capital Management (“CCM”),

based on this Court’s lack of personal jurisdiction over him. Bachadakis submits this motion

without waiving his rights to contest personal jurisdiction. Alternatively, should the Court find a

basis upon which to exercise jurisdiction over him, Bachadakis moves to dismiss pursuant to

Rule 12(b)(6) for failure to state a claim upon which relief may be granted, on the grounds set

forth in the Rule 12(b)(6) Motion to Dismiss filed by Defendants Brian Wilhite, Emmaleigh

Wilhite, Michael Worley, Brian May, John Durham, Brett Favre and Jon Gregg (collectively,

“the Sqor D&O Defendants”), which is incorporated herein by reference under Rule 10(c).

         CCM has asserted causes of action against Bachadakis and the Sqor D&O Defendants for

(1) fraud in connection with the sale of a security in violation of section 10(b) of the Securities

Exchange Act of 1934 (“the ‘34 Act”) and Securities and Exchange Commission Rule 10b-5; (2)

violation of Louisiana state securities laws; and (3) negligent and intentional misrepresentation

under Louisiana state law.



4833-2377-4658.1                                1
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 2 of 25




         Bachadakis’ contacts with this forum do not support general personal jurisdiction. He is

not a citizen or resident of the United States or any state therein. He is a citizen of Greece and

resides in Munich, Germany. He does not regularly visit the United States or conduct business

with any person or entity that is a citizen or resident of the United States. Nor do Bachadakis’

contacts support specific personal jurisdiction, as he has not purposefully directed any activity

toward the United States that caused or contributed to the harm CCM alleges it suffered. Indeed,

Bachadakis appears in only five paragraphs in the FAC: Paragraph 7, which simply alleges that

he is domiciled and resides in Munich, Germany; Paragraph 46, which alleges CCM learned

information from an associate of Bachadakis; Paragraph 58, which simply mentions Yao Wen as

the co-founder of CIP Holding AG with Bachadakis; Paragraph 67, where CCM again mentions

information it learned from “Bachadakis’ representative”; and Paragraph 70, in which CCM

alleges Bachadakis’ role in Sqor, Inc. (“Sqor”) was “to attract European football (soccer) teams

and enter into contracts with them for Sqor.” Dkt. 74, FAC, at ¶ 7,46,58,67,70.

         Stated succinctly, CCM cannot point to sufficient contacts Bachadakis had with the

United States to establish either general or specific jurisdiction. It is clear, however, that, in

naming Bachadakis, CCM has resorted to the extraordinarily uncreative and rote pleading

artifice of naming every officer and director in sight – regardless of a legitimate factual basis for

doing so, and in Bachadakis’ case, without adequate jurisdictional facts. Bachadakis moved on

October 13, 2018 to dismiss the action against him because there is no basis to assert jurisdiction

over him. Dkt. 83. CCM opposed that motion, in part, by requesting limited discovery into a

legitimate jurisdictional basis, which the Court permitted. Dkt. 110; 112. That discovery is now

complete.          No facts that would warrant the exercise of jurisdiction over Bachadakis were




4833-2377-4658.1                                   2
     Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 3 of 25




uncovered because none exist. For these reasons, CCM’s FAC against Bachadakis should be

dismissed for lack of personal jurisdiction.

I.       Factual Background

         Bachadakis is not and has never been a citizen or resident of the United States. He is a

citizen of Greece and currently resides in Germany. Declaration of Dimitrios Bachadakis in

Support of Motion to Dismiss (“Bachadakis Decl.”), at ¶ 3. Bachadakis has never owned, rented,

or leased any real or personal property in the United States. He has never maintained a mailing

address, telephone number, answering service, or an agent for service of process in the United

States. Further, Bachadakis has not received any formal degrees from any school or university in

the United States, held a driver’s license or professional licenses issued by or from the United

States, registered to vote in the United States, received any income or remuneration from the

United States, maintained a bank account in the United States, or filed any tax returns in the

United States. Id. at ¶¶ 4-5.

         Bachadakis is a managing director of Yingli Green Energy South East Europe GmbH

("YGESEE"). Id. at ¶6. YGESEE was, until recently, a company jointly held by Bachadakis,

one other individual shareholder, and entities belonging to Yingli Solar, a company listed on the

New York Stock Exchange. Id. YGESEE is now solely held by Bachadakis and one other

individual shareholder. Id. Bachadakis is also a shareholder and board member of CIP Holding

AG1, which is organized and exists under the laws of, and maintains its principal place of

business in, Germany. Id. at ¶7. A subsidiary of CIP Holding AG conducts a very small amount



         1
         AG means Aktiengesellschaft, which means “stock corporation.” See Barbey v. Unisys
Corp., 2006 U.S. Dist. LEXIS 109475, *1, n.2 (E.D.Pa. May 10, 2006).




4833-2377-4658.1                                3
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 4 of 25




of business with three U.S. companies (e.g., approximately $50,0002 total sales in FY 2016 to the

United States, compared to roughly € 47 million in total overall sales), but Bachadakis has no

involvement in the relationship generating those sales to the United States. Id. CIP Holding AG

was a minority shareholder of Sqor and became involved in Sqor based on Sqor’s attempts to

expand into Europe. Id. at ¶8. Bachadakis was appointed to Sqor’s board of directors in or

about October or November of 2015. Id. Bachadakis otherwise does not regularly conduct

business with any person or entity from the United States. Id.

         Bachadakis visited the United States six times between 2015 and 2017. Bachadakis

Decl., at ¶ 9. His visits were as follows: July 6-10, 2015 (San Francisco); October 10-20, 2015

(San Francisco); February 8-14, 2016 (San Francisco and Los Angeles); May 20-24, 2016 (New

Orleans); July 21-28, 2016 (San Francisco); and May 9-12, 2017 (New Orleans). Each of these

visits related to Sqor. Id. Bachadakis also visited the United States in 2002 as a trainee through

his then-employer, and again in 2009 when he assisted Yingli Solar (not YGESEE) in its attempt

to sell solar modules into the United States. Id.

         Bachadakis met with representatives from CCM during his visit to New Orleans in May

of 2016. Bachadakis Decl., at ¶10. During that visit, Bachadakis also met with Michael

Hammer, managing partner of Pontchartrain Capital, LLC, to discuss matters unrelated to Sqor.

Id. at ¶9. As it concerns CCM, on May 22, 2016, Bachadakis attended an informal “meet-and-

greet” dinner at a restaurant attended by several Sqor representatives and several CCM

representatives.     Id. at ¶10.   He also attended a May 23, 2016 Sqor board meeting for

approximately 30-45 minutes, which was also attended by CCM representatives. Id. The dinner


         2
             Approximately €44,000




4833-2377-4658.1                                    4
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 5 of 25




and the board meeting were arranged by others at Sqor—primarily Brian Wilhite.                  Id.

Bachadakis did not initiate or plan those meetings and was invited to attend by Sqor. Id. There

were no in-depth discussions relating to Sqor business during the dinner in Bachadakis’

presence. Id. At the board meeting, other board members presented an update on Sqor’s

business, including a review of the company’s key performance indicators (KPIs), enterprise and

revenue pipeline, product and engineering roadmap, as well as an update on the activities in

Europe. Id. Bachadakis’ participation in that meeting was minimal. Id. There were no in-depth

discussions in Bachadakis’ presence at either the dinner or the board meeting about CCM

lending additional money to or investing in Sqor. Id. In the spring of 2017, Bachadakis

participated in three telephone calls with CCM representatives, during which the parties

discussed possible restructuring alternatives for Sqor. The last of these calls concerned high-

level discussions as to whether CCM and CIP Holding AG could work together to “save” Sqor.

Id. at ¶ 11.

         Bachadakis is not and never was a Sqor shareholder. Id. at ¶ 8. He also has never sent

any personal representative or agent to the United States to conduct business on his behalf. Id. at

¶ 4. Contrary to CCM’s assertion, Ralf Busse (“Busse”) is not and has never been his agent,

representative, or proxy. Busse and Bachadakis are associated with CIP Holding AG, and they

both took on responsibilities with respect to Sqor’s efforts to expand in Europe based on their

respective affiliations with CIP Holding AG.           However, Busse has never represented

Bachadakis, and Bachadakis has never appointed Busse as his personal representative or agent,

in any matter relating to Sqor. Id.

         As discussed more fully below, these facts demonstrate that Bachadakis lacks sufficient

contacts with the United States to support the Court’s exercise of jurisdiction over him.



4833-2377-4658.1                                 5
      Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 6 of 25




II.      Legal Argument

         A.        CCM has Failed to Make a Prima Facie Showing that this Court has
                   Personal Jurisdiction over Bachadakis.

         Federal courts may exercise personal jurisdiction over a nonresident defendant of the

forum in which the court sits only if doing so is consistent with the Due Process clause of the

Fifth Amendment. Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 867

(5th Cir. 2001). Absent such defendant’s consent, personal jurisdiction over a nonresident

defendant is proper only if the defendant has sufficient contact with the forum and exercising

personal jurisdiction does not offend traditional notions of fair play and substantial justice. Id.

“Exercising personal jurisdiction over a nonresident defendant is consistent with due process

when (1) that defendant has purposefully availed himself of the benefits and protections of the

forum state by establishing minimum contacts with the forum state, and (2) the exercise of

jurisdiction over that defendant does not offend traditional notions of fair play and substantial

justice.” Id. (internal citations and quotations omitted). A defendant’s “minimum contacts”

with a state may establish either general jurisdiction or specific jurisdiction. Id.       General

jurisdiction exists – and a defendant may be haled into court in the forum regardless of where the

acts giving rise to the litigation occurred – if the defendant’s contacts with the forum are

“sufficiently substantial, continuous, and systematic.” Alpine View Co. v. Atlas Copco AB, 205

F.3d 208, 217 (5th Cir. 2000). Or as the Supreme Court iterated in International Shoe, the

foreign resident’s contacts with the forum must render him or her “essentially at home” there.

Int'l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945).

         If general jurisdiction is lacking, specific jurisdiction may be shown, but only if the

defendant purposefully directed his activities toward the forum state or he purposefully availed




4833-2377-4658.1                                6
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 7 of 25




himself of the privilege of conducting activities in the forum, thereby invoking the benefits and

protections of its laws.    Alpine View Co., 205 F.3d at 215 (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). This requires more than random, fortuitous, or attenuated

contacts with the forum, and cannot be based solely on the unilateral activity of another party.

Burger King Corp., 471 U.S. at 475. Rather, the defendant’s contacts must “proximately result

from actions by the defendant himself and create a ‘substantial connection’ with the forum state.”

Id. (citation omitted).

         Procedurally, the party invoking the jurisdiction of a federal court bears the burden of

establishing minimum contacts justifying the court’s jurisdiction over a nonresident defendant.

Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619, 625 (5th Cir. 1999). The plaintiff has the

burden of making a prima facie case by alleging facts in the complaint and affidavits sufficient to

establish jurisdiction over the nonresident defendants. Caldwell v. Palmetto State Savings Bank

of S.C., 811 F.2d 916, 917 (5th Cir. 1987). The Fifth Circuit applies a three-step analysis for the

specific jurisdiction inquiry: (1) whether the defendant purposely directed its activities toward

the forum state or purposefully availed itself of the privileges of conducting activities there; (2)

whether the plaintiff’s cause of action arises out of or results from the defendant’s forum-related

contacts; and (3) whether the exercise of personal jurisdiction is fair and reasonable. Monkton

Ins. Servs. v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014) (citing Seiferth v. Helicopteros Atuneros,

Inc., 472 F.3d 266, 271 (5th Cir. 2006)). If the plaintiff carries its burden of establishing either

of the first two prongs, the defendant carries the burden of establishing that the exercise of

jurisdiction would be unfair or unreasonable. Id.

         When the defendant is a resident of a foreign country, “[g]reat care and reserve should be

exercised” because a court is “extending [its] notions of personal jurisdiction into the



4833-2377-4658.1                                 7
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 8 of 25




international field.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 115 (1987)

(internal citations and quotations omitted).

         Because the ’34 Act provides for nationwide service of process, the relevant forum is the

United States. Busch v. Buchman, Buchman & O'Brien, Law Firm, 11 F.3d 1255, 1258 (5th Cir.

1994).

                   1.   General Jurisdiction Cannot Be Established.

         Bachadakis’ contacts with the United States are neither sufficiently substantial,

continuous, nor systematic to make him “essentially at home” in the United States. Establishing

general jurisdiction is difficult and requires “extensive contacts” between a defendant and a

forum. Johnston v. Multidata Sys. Int'l Corp, 523 F.3d 602, 609 (5th Cir. 2008) “[E]ven

repeated contacts with forum residents by a foreign defendant may not constitute the requisite

substantial, continuous and systematic contacts required for a finding of general jurisdiction . . .

.” Revell v. Lidov, 317 F.3d 467, 471 (5th Cir. 2002).

         The exercise of general personal jurisdiction over an individual—such that the defendant

may be haled into court in the forum regardless of where the acts giving rise to the litigation

occurred—typically requires the individual to be domiciled in the forum. Reich v. Lopez, 858

F.3d 55, 63 (2d Cir. 2017); Monistere v. Losauro, No. 13-22, 2013 U.S. Dist. LEXIS 171608, at

*8 (E.D. La. Dec. 4, 2013)(J. Barbier) (“An individual is subject to general personal jurisdiction

in the state of his domicile.”). While an individual may own more than one residence, he or she

can have only one domicile. Reich, 858 F.3d at 63.

         As noted by the Fifth Circuit in Sangha v. Navig8 Shipmanagement Private Ltd., 882

F.3d 96, 102 (5th Cir. 2018), establishing general jurisdiction over a foreign defendant is

difficult. It requires careful analysis, informed by additional and heightened caution when the



4833-2377-4658.1                                 8
    Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 9 of 25




foreign defendant, such as Bachadakis, is a resident of a foreign country. See Asahi Metal, 480

U.S. at 115.

         In Sangha, the Fifth Circuit concluded that a plaintiff failed to make a prima facie

showing of general jurisdiction, based on the undisputed fact that the defendant was a foreign

entity not incorporated in the forum, had no officers or shareholders in the forum, paid no taxes

in the forum, and had no agent for service of process in the forum. Sangha, 882 F.3d at 103.

Sangha involved a dispute initiated by the former captain of a ship against the organization

owning that ship. Id. at 98. The captain began working with the shipping organization in 2009,

but left about six years later when the captain was involved in the collision of two shipping

vessels. Id. at 98-99. The captain tried to dispute the organization’s jurisdictional defenses with

an affidavit testifying that the organization “conducted business routinely out of the Port of

Houston” and that it “does substantial business from and in the Port of Houston in bunkering fuel

from the Port of Houston and other ports on Texas to offshore Texas.” Id. at 102. The Fifth

Circuit concluded that even if the captain’s statements in the affidavit were true, routinely

conducting business out of the Port of Houston did not amount to “continuous and systematic”

contacts sufficient to support general personal jurisdiction. Id.

         In Holt Oil, one of the few cases to find general personal jurisdiction over a nonresident

individual, the Fifth Circuit found that an individual, domiciled in Oklahoma, “maintained

constant and extensive personal and business connections with Texas throughout his adult life,”

and was therefore subject to general personal jurisdiction in Texas. Holt Oil & Gas Corp. v.

Harvey, 801 F.2d 773, 779 (5th Cir. 1986). Among other things, the individual obtained his

college degree in Texas, owned real property in Texas, frequently visited his children in Texas,

frequently vacationed in Texas, conducted a great deal of business in Texas, invested in, had



4833-2377-4658.1                                 9
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 10 of 25




extensive business dealings with, and served as director of a Texas corporation, and was the sole

shareholder of another corporation that owned significant real property interests in Texas and for

which the defendant had frequently traveled to Texas for litigation purposes. Id. All of these

factors, while supporting general personal jurisdiction, still rendered the issue “close” in the Holt

Oil court’s eyes.3 Id. at 778.

         Here, Bachadakis’ contacts more closely resemble those found insufficient in Sangha,

and come nowhere close to the extensive and repeated contacts barely found sufficient in Holt

Oil. His contacts can be described as nothing more than sporadic and intermittent, nowhere near

sufficiently substantial, continuous and systematic to support general jurisdiction. Like the

defendant in Sangha, Bachadakis owns no property in the United States, has no agent for service

of process, and he does not pay taxes or even maintain a mailing address, telephone number, or

answering service in the United States. Id. at ¶¶ 4-5. Bachadakis is a citizen of Greece and

resides in Germany. Dkt. 83-2, at ¶ 3. He has never been a citizen of, resided in, or owned any

real or personal property in the United States, holds no degree, licensure or other certification

from any United States agency or institution, has owned no interest in and has not conducted any

personal business with any United States business entity, and has visited the United States only

sporadically over the past 10 years. Id. at ¶¶ 4-9; Dkt. 124-3, at 3. In fact, Bachadakis’ contacts

are even less “continuous and systematic” than the facts proffered by the plaintiff and rejected in


         3
           Holt Oil was decided before Daimler AG v. Bauman, 571 U.S. 117 (2014). In Daimler, the Supreme
Court noted that it has “declined to stretch general jurisdiction beyond limits traditionally recognized,” and that
“general jurisdiction has come to occupy a less dominant place in the contemporary scheme.” Id. at 132-33. The
Daimler Court reaffirmed that for general personal jurisdiction to exist, the defendant’s contacts must be “so
continuous and systematic as to render the foreign corporation essentially at home in the forum State . . . i.e.,
comparable to a domestic enterprise in that state.” Id. at 133, n. 11. While it is unclear whether the Holt Oil court
would have reached a different outcome if it had Daimler’s guidance, it is certainly the case that Holt Oil involved
substantially more contacts with more permanent connection to the forum than in this case.




4833-2377-4658.1                                        10
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 11 of 25




Sangha, as Bachadakis does not regularly conduct any business within the United States or even

with individuals or entities located within the United States. Id. at ¶¶ 6-8. Any contacts he has

had with individuals or entities in the United States over the past ten years have been through his

role as shareholder and board member of a German entity known as CIP Holding AG. Id. at ¶¶

4-9; Dkt. 124-3, at 3.

          In the face of this undisputed evidence, CCM makes no showing whatsoever that would

support an inference that Bachadakis is or has ever been domiciled in the United States. Given

the incredibly high standard set for general personal jurisdiction—especially as it applies to

foreign citizens—there is no conceivably credible argument CCM can advance that would even

approach satisfying that standard. Therefore, general jurisdiction over Bachadakis cannot be

established.

                   2.    Bachadakis’ Forum-Related Contacts do not Support Specific
                         Jurisdiction.

         Likewise, Bachadakis’ limited and sporadic contacts with this forum do not support

specific jurisdiction because his contacts do not show that he—in his individual capacity—

purposely directed his activities toward, or that he purposefully availed himself of, the privileges

of conducting activities in the United States in a way that give rise to CCM’s asserted claims

against him. See Monkton, 768 F.3d at 433 (specific jurisdiction requires (1) defendant to

purposely direct activities toward the forum state or avail itself of the privileges of conducting

activities there and (2) plaintiff’s cause of action must arise out of or result from defendant’s

forum-related contacts). “[W]hen specific jurisdiction is premised on fraudulent actions aimed at

the forum, the pleading must allege specific facts with requisite particularity.” Bonvillain v. La.

Land & Exploration Co., 702 F. Supp. 2d 667, 682 (E.D. La. 2010).




4833-2377-4658.1                                11
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 12 of 25




         CCM does not allege sufficient contacts by Bachadakis to establish specific personal

jurisdiction because it cannot do so. First, Bachadakis did not purposely direct any personal

activities toward the United States or avail himself of the privileges of conducting activities there

as it relates to the allegedly fraudulent misrepresentations in CCM’s FAC. Nor did Bachadakis

make any false statements or authorize or ratify the making of any false statements alleged in

CCM’s FAC. Bachadakis Decl., at ¶ 13. Consistent therewith, CCM does not allege that

Bachadakis made any false statements or authorized or ratified any false statements made to its

representatives. Dkt. 74, FAC. CCM has not because it cannot.

         Indeed, CCM mentions Bachadakis in the FAC by name only in five paragraphs (which

allege his citizenship and residency, mention his co-founder/partner, discuss information learned

from an associate/representative, and allege only his involvement in Sqor’s efforts to contract

with European soccer clubs). FAC, at ¶¶ 7, 46, 58, 67, 70. Moreover, Bachadakis did not join

the Sqor board of directors until October or November of 2015, which was three or four months

after CCM alleges it entered into the July 31, 2015, Loan and Security Agreement – the initial

transaction between CCM and Sqor that is the subject of this lawsuit. Cf. Dkt 1, Complaint, at ¶

18 with Bachadakis Decl., at ¶ 8. CCM’s second transaction with Sqor, the first Supplement to

the Loan and Security Agreement, was confected on the same day that Bachadakis first

participated in a Sqor board meeting. Id. CCM does not specifically allege that Bachadakis had

any involvement in those two transactions—indeed, CCM does not specifically allege that

Bachadakis had any involvement in any of CCM’s transactions with Sqor. Those fatal pleading

deficiencies make it impossible to determine from the FAC what, precisely, CCM is alleging

Bachadakis did that would support the exercise of specific jurisdiction over him, and preclude




4833-2377-4658.1                                 12
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 13 of 25




any argument from CCM that Bachadakis engaged in any wrongful conduct aimed at the United

States.

                   a. The fiduciary shield doctrine precludes personal jurisdiction over an
                      entity’s officers and employees predicated merely upon jurisdiction over
                      the entity itself.4

          Bachadakis’ most notable contact with the United States is his directorship on Sqor’s

board. But his status as a director is not sufficient to support this Court’s exercise of jurisdiction

over him because personal jurisdiction over an entity’s officers and employees may not be

predicated merely upon jurisdiction over the entity itself. See, e.g., Calder v. Jones, 465 U.S.

783, 790 (1984) (a corporate representative’s contacts with a forum “are not to be judged

according to their employer's activities there.”).

          The fiduciary shield doctrine holds that “an individual’s transaction of business within

the state solely as a corporate officer does not create personal jurisdiction over that individual

even though the state has in personam jurisdiction over the corporation.” Stuart v. Spademan,

772 F.2d 1185 at 1197 (5th Cir. 1985). This is true in matters involving either state or federal

law. “Under both Louisiana and federal law, the ‘fiduciary shield doctrine’ provides that ‘the

acts of a corporate officer in his corporate capacity cannot form the basis for jurisdiction over

him in an individual capacity.’” Hudleston v. Rin Tin Tin, Inc., No. 11-1427, 2011 U.S. Dist.

LEXIS 111091, at *5-6 (W.D. La. Sep. 1, 2011) (citing Southeast Wireless Network, Inc., v. U.S.

Telemetry Corp., 954 So.2d 120, 128 (La. 2007) and General Retail Services, Inc. v. Wireless


          4
           The cases discussing the various principles infra II.A.2.a-b deal with both general and specific personal
jurisdiction. Bachadakis discusses these cases in the context of specific jurisdiction, but in so doing Bachadakis
does not mean or suggest the cases cannot or should not inform the outcome on both inquiries—but specifically
embraces their applicability in both contexts. Bachadakis only chose to develop them in the discussion of specific
jurisdiction for convenience and because the analysis lends itself to better development of the relevant facts in the
context of specific jurisdiction.




4833-2377-4658.1                                        13
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 14 of 25




Toyz Franchise, L.L.C., 255 Fed.Appx. 775, 795 (5th Cir. 2007)). The doctrine applies not only

to corporate officers, but also to all those acting within their corporate capacity. See Gen. Retail

Servs., 255 F. App'x at 795. This includes directors. See, e.g. Ragan & Massey, Inc. v.

Voluntary Purchasing Grps, Inc., 2009 U.S. Dist. LEXIS 89063 at *6 (E.D. Tex. Sept. 28, 2009)

(holding that a corporate director’s presence at ten board meetings in Texas was insufficient to

confer personal jurisdiction) (citing Shaffer v. Heitner, 433 U.S. 186, 215 (1997)).

         In Schultz v. Moser Engine Serv., No. SA-16-CV-738-OLG, 2017 U.S. Dist. LEXIS

222764, at *13 (W.D. Tex. Mar. 13, 2017), the Western District Court of Texas applied the

fiduciary shield doctrine to prevent the exercise of jurisdiction over the secretary and treasurer of

a company for claims brought under the Fair Labor Standards Act.5 The defendant was a

resident of Wyoming who travelled to Texas three times a year as part of her work as a corporate

officer of the company. Id. at *10. Prior to her visits in her corporate capacity, the defendant

had only visited Texas on one occasion to attend a sporting event. Id. She had never lived in

Texas, owned real or personal property in Texas, or opened or maintained a bank account in

Texas. Id. The court ultimately decided that plaintiff’s jurisdictional allegations were

“allegations unsupported by any evidence.” Id. at *11. Therefore, defendant’s contacts with the

State of Texas were “plainly insufficient” to establish personal jurisdiction. Id. The court held

that the “fiduciary-shield doctrine directly rejects” any exercise of jurisdiction over the defendant



         5
            In Schultz, the plaintiff alleged that the court had general jurisdiction over the defendant because of her
corporate capacity. But the court described defendant’s visits to the forum state as “minimal” and “plainly
insufficient.” Schultz, No. SA-16-CV-738-OLG, 2017 U.S. Dist. LEXIS 222764, at *13,15. The number of visits
the officer made, the majority of which were in corporate capacity, mirror Bachadakis’ contacts with the United
States. Bachadakis does not use this case to suggest there is any possibility he is subject to general jurisdiction, but
rather, that his contacts are minimal and protected by the fiduciary shield doctrine.




4833-2377-4658.1                                          14
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 15 of 25




purely because “she [was] a registered corporate officer” of an entity over which the court did

have jurisdiction. Id. at *16.

         For a court to have jurisdiction over a corporate officer or director, it must be based on

the individual’s personal contacts with the forum. In Donovan v. Grim Hotel Co., 747 F.2d 966

(5th Cir. 1984), the Fifth Circuit ultimately decided that the district court had personal

jurisdiction over a corporate officer. Id. at 972. Unlike the defendant in Schultz, many of the

corporate president’s contacts were personal in nature. While the court acknowledged the

fiduciary shield doctrine, it ultimately decided the corporate president had done personal

business in Texas because “he made personal loans to the Texas hotel corporations and

personally signed loan agreements for the Texas hotel improvements.” Id. at 973. Thus, personal

jurisdiction over the corporate president was proper.

         Here, Bachadakis’ visits and business transactions within the United States were not

personal in nature and are therefore like those of the corporate officer in Schultz, and unlike

those of the corporate president in Donovan.                   Like the defendant in Schultz, Bachadakis’s

contacts were as director and representative of several entities.6 As stated above, Bachadakis


          6
            The fiduciary shield doctrine also protects Bachadakis because his involvement with Sqor was only on
behalf of CIP Holding AG. “It is always that I acted on CIP’s behalf . . . . It was never myself. So my only action
and our only action was always and only on behalf of CIP. . . .” Declaration of Greg L. Johnson (“Johnson Decl.”), ¶
4, Ex. A, p. 45, lns. 9-15. Bachadakis’ also served on Sqor’s board on behalf of CIP Holding AG. Id. at Ex. A, p.
114, lns. 15-17 (“On the board of Sqor on behalf of CIP, it was only me. We had only one seat as CIP in this Sqor
board.”). CIP Holding AG had a right to a board seat per its investment with Sqor. Bachadakis Decl., at ¶ 8, Ex. A,
p. 7. Under the Amended and Restated Voting Agreement, Bachadakis was designated by CIP Holding AG to serve
on Sqor’s board. Bachadakis Decl., at ¶ 8, Ex. B, p. 2. CCM has not asserted any claims that Bachadakis himself
did anything wrong. CCM’s only theory of vicarious liability is control person liability, which depends on
Bachadakis’ status as a director of Sqor, not as an agent of CIP Holding AG. Thus Bachadakis’ contacts with the
United States on behalf of CIP Holding AG are irrelevant, and if offered by CCM in support of a jurisdictional
argument would be legally attenuated for the additional reason that CCM has asserted no claims against CIP
Holdings AG. Thus, any attempted use by CCM of Bachadakis’ contacts with the forum through CIP Holdings AG
would reflect only the desperation CCM is experiencing in making its jurisdictional arguments, hopeful only that
layering in a discussion of those contacts would create the appearance of a sufficient amalgam of contacts, despite
their legal insignificance in this context. Despite all of that, however, in the interests of full disclosure, Bachadakis
(footnote continued)


4833-2377-4658.1                                          15
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 16 of 25




visited the United States six times between 2015 and 2017. Bachadakis Decl., at ¶ 9. Each of

these visits related to Sqor, for which he served on Sqor’s board of directors. Id. at ¶ 8. More

than ten years earlier, Bachadakis visited the United States as a trainee through his then-

employer and in 2009 when he assisted Yingli Solar in its attempt to sell solar modules into the

United States. Id. All of those visits involved the acts of a director or employee serving in his

corporate capacity.

         Further, as previously discussed, CCM does not identify in its FAC any wrongful conduct

allegedly engaged in by Bachadakis. At best, CCM attempts to allege – albeit inadequately –

that he was a control person.7 CCM does not allege that Bachadakis is a “primary participant[]

in an alleged wrongdoing intentionally directed at” CCM. Calder, 465 U.S. at 790; see also In

re Royal Ahold N.V. Sec. & ERISA Litig., 351 F. Supp. 2d 334, 351 (D. Md. 2004) (holding that

personal jurisdiction over foreign defendant can only be based on “direct personal involvement

in a tort committed in the forum state”, not their status as corporate officers). As the FAC and

the documents referenced therein demonstrate, by the time of his first in-person meeting with

CCM representatives, CCM had already purchased its Series A-1 preferred stock. And even


puts forth the aforementioned facts in the appropriate legal context. Even if Bachadakis’ contacts on behalf of CIP
Holding AG were relevant to CCM’s claims, which they are not, Bachadakis would nevertheless be entitled to
protection under the fiduciary shield doctrine, which disregards his contacts as a representative of CIP Holdings AG
for the purposes of evaluating a basis for possible jurisdiction. In fact, Bachadakis effectively has a double fiduciary
shield argument as it pertains to his contacts with the United States. His first layer of defense comes by way of his
director status in Sqor. This is backed up by the application of the fiduciary shield as to his status as an agent of CIP
Holding AG in taking up the Sqor directorship.
         7
           Assuming CCM’s “control person” allegations extend to Bachadakis, its allegations in support of that
theory are too vague and conclusory to support the theory itself and personal jurisdiction under that theory. Panda
Brandywine Corp., 253 F.3d at 869. The FAC, on its face, indicates that CCM did not intend to include Bachadakis
as part of the defined “Sqor D&O Defendants” group. See Dkt. 74, FAC, at ¶ 9. Furthermore, to support control
person liability, CCM must plead and prove that the alleged control person (1) had actual power or influence over
the controlled person, and (2) induced or participated in the alleged violation. Dennis v. General Imaging, Inc., 918
F.2d 496, 509 (5th Cir. 1990). Even so, a party’s status as an officer or director is insufficient to support control
person liability. Id. In the FAC, CCM makes no specific, factual allegations that support its “control person” claim
against Bachadakis.




4833-2377-4658.1                                          16
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 17 of 25




assuming, without conceding, that the Loan and Security Agreement and the Supplements

thereto constitute securities for purposes of CCM’s federal securities law claims, CCM had

already entered into the Loan and Security Agreement, and two of the Supplements thereto, by

the time of that meeting.       It is thus unclear from CCM’s FAC how any contact between

Bachadakis and CCM could have given rise to the claims CCM now asserts against him. CCM’s

attempt to include Bachadakis in this matter is a blatant overreach, which violates traditional

notions of fair play and substantial justice.

         Therefore, because of the fiduciary shield doctrine and CCM’s failure to identify in its

FAC any wrongful conduct allegedly engaged in by Bachadakis, CCM cannot rely on any of

Bachadakis’ visits or business transactions within the United States as the basis for specific

personal jurisdiction over him.

                   b. Bachadakis’ electronic communications are insufficient contacts for the
                      purpose of exercising specific personal jurisdiction

         Based on the discovery conducted by CCM, CCM likely will emphasize Bachadakis’

electronic communications (particularly in the form of e-mails) between himself and individuals

within the United States in order to establish personal jurisdiction over Bachadakis. Although

Bachadakis had frequent e-mail contact with individuals in the United States related to SQOR

business over the roughly two years he was on Sqor’s board of directors. As stated previously,

CIP Holding AG—not Bachadakis—was a minority shareholder of Sqor and became involved in

Sqor based on Sqor’s attempts to expand into Europe. Bachadakis Decl., at ¶ 8. Bachadakis is a

shareholder and board member of CIP Holding AG. Id. at ¶ 6. He was appointed to Sqor’s

board of directors as CIP Holding AG’s representative in or about October or November of 2015.

Id. at ¶ 8. As a member of Sqor’s board, he would periodically communicate with other board




4833-2377-4658.1                                17
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 18 of 25




members and Sqor officers via e-mail or participate in remote board meetings via

teleconferencing. Id. at ¶ 14. However, any such reliance by CCM on those communications

would be grossly overblown as such communications are woefully insufficient to form the basis

of specific personal jurisdiction.

         Many federal district courts, including the Eastern District of Louisiana, agree that

electronic communications alone do not constitute the requisite minimum contacts sufficient for

the purpose of exercising specific personal jurisdiction over a nonresident. This Court previously

concluded that a defendant’s emails to various casinos, standing alone, were insufficient to

confer personal jurisdiction over the defendant. Golden v. Clear Advantage Mktg., No. 15-5769,

2016 U.S. Dist. LEXIS 199134, at *12 (E.D. La. Sep. 30, 2016) (J. Vance). The Court’s opinion

was influenced by Holt Oil, 801 F.2d at 773, wherein the Fifth Circuit held that a Texas court

could not assert specific jurisdiction over an Oklahoma resident who contracted with a Texas

corporation despite “extensive telephonic and written communication” between the parties. Id. at

778 (emphasis added). Golden also noted that even if the contacts “had risen to the level of

‘minimum contacts’” (which they did not), specific jurisdiction was still improper in that

plaintiff “failed to make out a prima facie case supporting specific jurisdiction” because its

claims did not arise out of or result from defendant’s emails. Golden, No. 15-5769, 2016 U.S.

Dist. LEXIS 199134, at *14-15.

         Other circuits and district courts share the same view. The Fourth Circuit recently

affirmed a dismissal for lack of personal jurisdiction over two nonresident defendants.

Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273 (4th Cir. 2009). The court determined

that a handful of e-mails and telephone communications alone did not satisfy minimum contacts

with the state of Virginia. Id.



4833-2377-4658.1                               18
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 19 of 25




         Also on point is a recent decision by the Eastern District of Missouri. There, the court

granted a Texas corporation’s motion to dismiss where its only contacts with the forum state

were by telephone, email, mail, and facsimile. NP Sterling Labs, Inc. v. Emergent Indus. Sols.,

Inc., No. 4:08CV1770MLM, 2009 U.S. Dist. LEXIS 337 (E.D. Mo. Jan. 6, 2009). The district

court observed that “[i]t is well established that the mere use of e-mail, faxes, and/or the

telephone is insufficient to subject a party to personal jurisdiction.” Id. at *12.

         Given that even substantial electronic communications alone are insufficient to exercise

personal jurisdiction over a defendant, those communications, if relevant at all to the analysis,

must be coupled with other of the defendant’s contacts to confer personal jurisdiction. See, e.g.

CoStar Realty Info., Inc. v. Meissner, 604 F. Supp. 2d 757 (D. Md. 2009) (e-mails directed into

Maryland, coupled with other activities, established personal jurisdiction over Arizona

defendant); NP Sterling Labs, No. 4:08CV1770MLM, 2009 U.S. Dist. LEXIS 337 (“mere use”

of e-mail, faxes, and/or the telephone is insufficient for subjecting a party to personal

jurisdiction).

         Last, the law of the Fifth Circuit holds that “an exchange of communications between a

resident and a nonresident in developing a contract is insufficient of itself to be characterized as

purposeful         activity   invoking   the   benefits   and   protection   of   the   forum   state’s

laws.” Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026 (5th Cir. 1983) (citing Charia v.

Cigarette Racing Team, Inc., 583 F.2d 184, 187-88 (5th Cir. 1978)).

         In sum, courts look for an additional “plus factor” beyond electronic communication

when determining whether a defendant is subject to specific jurisdiction. Evidence of the

requisite “plus factor” is completely absent with respect to Bachadakis. The most glaringly and

fatal missing factor with respect to Bachadakis is that CCM has not met its prima facie burden in



4833-2377-4658.1                                     19
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 20 of 25




showing that its claims arose out of or resulted from Bachadakis’ e-mails. Golden, No. 15-5769,

2016 U.S. Dist. LEXIS 199134, at *14-15.

         Bachadakis’ electronic communications with individuals in the United States are not

enough to form the basis of specific personal jurisdiction.        Specific jurisdiction cannot be

established on the basis of his electronic communications related to Sqor.

                   3.   An Agency Theory Does Not Expose Bachadakis to Specific Personal
                        Jurisdiction in the United States.

         CCM may attempt to impute personal jurisdiction on Bachadakis, a foreign citizen, by

asserting that Busse served as Bachadakis’ agent, representative, or proxy. To the extent CCM

contends that Busse’s activities can confer personal jurisdiction over Bachadakis, CCM’s attempt

falls flat.

         As the Supreme Court has explained, “[a] corporation is a distinct legal entity that can act

only through its agents. . . . As such, a corporation can purposefully avail itself of a forum by

directing its agents or distributors to take action there.” Daimler, 571 U.S. at 135 n.13 (2014)

(citations omitted). Thus, “[t]he Fifth Circuit recognizes that for purposes of general personal

jurisdiction an agency relationship permits the imputation of the contacts of the agent to the

principal.” In re Chinese Manufactured Drywall Prods. Liab. Litig., 767 F. Supp. 2d 649, 670

(E.D. La. 2011); see also Prod. Promotions, Inc. v. Cousteau, 495 F.2d 483, 492 (5th Cir. 1974)

(Fifth Circuit explicitly recognized that an agency relationship may be a function of jurisdiction

over the principal.). However, in order for such an imputation, a “plaintiff must establish a

general agency.” Chinese Manufactured, 767 F. Supp. 2d at 670 (citing Nolan v. Boeing Co.,

736 F. Supp. 120, 126 (E.D. La. 1990) (emphasis added)).




4833-2377-4658.1                                 20
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 21 of 25




         An agency relationship cannot be presumed – “it must be clearly established.” Nolan,

736 F. Supp. at 126. A general agency exists when “the putative agent carries on

substantial activities for the benefit of the principal.” Id. The agent’s services “must be so

important to the corporate principal that if it did not have the stand-in to perform them, the

corporation’s own people would do it themselves.” Id. The agent must “have broad executive

responsibilities” and the relationship “must reflect a degree of continuity.” Id. Finally, to sustain

its burden of establishing personal jurisdiction on an agency theory, a plaintiff must present

prima facie evidence of the existence of agency relationship by proof that the agent acted with

“either actual or apparent authority.” Product Promotions, 495 F.2d at 493.

         In Nolan, the plaintiff advanced an agency theory as to why the Louisiana Eastern

District Court should have personal jurisdiction over a French corporation with a principal place

of business in Paris, France. The plaintiff contended that the co-venturers were the French

corporation’s agents and thus their contacts with the forum should be imputed to the French

corporation. Id. However, the plaintiff failed to offer any evidence showing that the principal

had made “overtures or inferences to anyone or that anyone relied on any such conduct.” Id.

According to the court, this failure to offer “prima facie evidence” was “fatal to plaintiff’s

argument.” Id.

         So, too, here. CCM has failed to meet its burden of establishing that a general agency

relationship existed between Bachadakis and Busse. In only a single paragraph in the FAC does

CCM even mention that Bachadakis had a representative, and fails to identify who that alleged

“representative” was. Dkt. 74, FAC, at ¶ 67. Thus, per Nolan, CCM’s failure to meet its prima

facie burden—assuming it is understood to be attempting to predicate jurisdiction based on an

agency theory—proves fatal to any argument of personal jurisdiction based on such a theory.



4833-2377-4658.1                                 21
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 22 of 25




         B.        The Exercise of Specific Personal Jurisdiction over Bachadakis would be
                   Unreasonable and Unfair.

         If the plaintiff carries its burden of demonstrating a nonresident defendant’s contacts with

the forum, the defendant then carries the burden of showing that exercising personal jurisdiction

would be unfair or unreasonable, which involves analysis of the following factors: (1) the burden

upon the nonresident defendant; (2) the interests of the forum state; (3) the plaintiff's interest in

securing relief; (4) the interstate judicial system's interest in obtaining the most efficient

resolution of controversies; and (5) the shared interest of the several States in furthering

fundamental substantive social policies. Wilson v. Belin, 20 F.3d 644, 647 n.3 (5th Cir. 1994).

The primary concern in this analysis is the burden on the defendant. Bristol-Myers Squibb Co. v.

Superior Court, 137 S. Ct. 1773, 1780 (2017). Indeed, courts have recognized that subjecting a

citizen and resident of a foreign country to litigation in the United States imposes a severe

burden on that party. Asahi Metal, 480 U.S. at 114.

         Here, even if CCM could carry its burden of establishing minimum contacts between

Bachadakis and the forum, exercising personal jurisdiction over him would be unfair and

unreasonable because he is a resident of Munich, Germany, who, per CCM’s own allegations,

did not engage in any conduct giving rise to the harm alleged in CCM’s FAC. He would

therefore be required to conduct this litigation from a great distance, which under normal

circumstances would require his repeated travel to the United States despite having no significant

relevant connection to this forum. Those circumstances are exponentially magnified by the

current world pandemic whose end is, at best, uncertain. Furthermore, as Bachadakis’

involvement in Sqor was on behalf of CIP Holding AG, and only to the extent that Sqor was

attempting to expand into sports markets in Europe, it is likely key witnesses with knowledge of




4833-2377-4658.1                                 22
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 23 of 25




Bachadakis’ activities in Europe on Sqor’s behalf are located abroad, such that compelling their

appearance at trial—or even their participation in depositions or document discovery—would be

extremely difficult, if not impossible.

         Furthermore, any defendant should ordinarily be present for trial of claims asserted

against him or her. Traveling to a separate country for an extended trial under normal

circumstances is particularly burdensome for a foreign defendant such as Bachadakis. Attending

trial would be disproportionately burdensome under current circumstances given the global

pandemic and stringent restrictions on travel. The current travel restrictions and limitations in

place due to COVID-19 could prevent Bachadakis from traveling to the United States to attend

trial in this matter. As of now, federal travel restrictions and limitations include Germany,8 and

it is uncertain whether Bachadakis would be able to attend trial in the United States under those

guidelines. Though trial is set for March 2021, the uncertainty created by the COVID-19

pandemic creates substantial uncertainty of when travel between the United States and Europe

will resume.       It would be unreasonable and unfair to subject Bachadakis to this Court’s

jurisdiction if he cannot, as a practical matter, participate in his defense and attend trial.

         Given these circumstances, it would be unfair and unreasonable to subject Bachadakis to

any further legal proceedings in this Court.

         C.        Alternatively, CCM has Failed to State a Claim Upon which Relief may be
                   Granted against Bachadakis.

         Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, Bachadakis incorporates

by this reference as though fully set forth herein the Rule 12(b)(6) Motion to Dismiss by


         8
                      https://www.whitehouse.gov/presidential-actions/proclamation-suspension-entry-immigrants-
nonimmigrants-certain-additional-persons-pose-risk-transmitting-2019-novel-coronavirus/




4833-2377-4658.1                                      23
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 24 of 25




Defendants Brian Wilhite, Emmaleigh Wilhite, Brian May, John Durham, Brett Favre and Jon

Gregg, in its entirety, including the memorandum of points and authorities in support thereof,

and the Appendix and exhibits in support thereof. See Dkt. 30.

         As set forth more fully in the Sqor D&O Defendants’ Rule 12(b)(6) Motion to Dismiss,

CCM’s Complaint suffers from various pleading deficiencies, and the effects of these

deficiencies cascade through various essential elements of its cause of action. It basis most of its

claims on written instruments (tellingly, not attached to the complaint) that are not securities as

defined under federal and state law, and the terms of such instruments – namely, a Loan and

Security Agreement and three Supplements thereto – clearly demonstrate a commercial loan, not

an offer or purchase of securities under applicable law.

         Furthermore, while CCM alleges various false or misleading statements by one or more

of the named Defendants, the alleged false or misleading statements are not alleged with

sufficient particularity under Fed. R. Civ. P. 9(b) or the Private Securities Litigation Reform Act.

CCM does not allege who the makers of the statements were, that the statements were made with

scienter, why any other Sqor D&O Defendant could have “control person” liability for the

alleged misstatements, or that the alleged misstatements caused CCM to suffer an economic loss.

As it specifically concerns Bachadakis, as discussed above, he is mentioned by name only in five

paragraphs, neither of which attribute any alleged misrepresentation to him, or otherwise indicate

he participated in any of the allegedly wrongful conduct.

         Indeed, most of the statements alleged are not actionable as a matter of law because

reliance on them was expressly disclaimed by CCM, or they are immaterial statements on which

a sophisticated investor – like CCM warranted it was – cannot reasonably rely. CCM’s failure to




4833-2377-4658.1                                24
   Case 2:17-cv-12039-WBV-MBN Document 167-1 Filed 07/14/20 Page 25 of 25




attach the documents in which the alleged false or misleading statements were made was likely

motivated by a desire to mask these pleading deficiencies.

         Thus, should the Court find a basis to exercise personal jurisdiction over Bachadakis,

CCM’s FAC nevertheless should be dismissed against him for these reasons, as more fully

discussed in the Sqor D&O Defendants’ Rule 12(b)(6) Motion to Dismiss.

III.     Conclusion

         For the reasons discussed herein, Bachadakis respectfully requests that the Court dismiss

CCM’s FAC against him and for all other relief deemed just and proper.



                                                      Respectfully submitted,

                                                      LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                                      /s/ Karen M. Dicke
                                                      Karen M. Dicke (#24781)
                                                      Dustin L. Cooper (#37642)
                                                      400 Poydras Street, Suite 1300
                                                      New Orleans, Louisiana 70130
                                                      Tel: (504) 322-4100
                                                      Fax: (504) 754-7569
                                                      Email: Karen.Dicke@lewisbrisbois.com

                                                      AND

                                                      Greg L. Johnson (admitted pro hac vice)
                                                      Timothy J. Nally (admitted pro hac vice)
                                                      2020 West El Camino Ave, Suite 700
                                                      Sacramento, California 95833
                                                      Tel: (916) 564-5400
                                                      Fax: (916) 564-5444


                                          CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record on July 13, 2020, by
ECF filing, by hand delivery, by telephonic facsimile transmission, or by depositing a copy of same in the United
States Mail, first class postage prepaid, at their last known addresses of record.

                                                      /s/ Karen M. Dicke




4833-2377-4658.1                                         25
